Citation Nr: 1713863	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-18 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee arthritis.

2. Entitlement to a rating in excess of 10 percent for left knee arthritis.

3. Entitlement to an initial compensable rating for degenerative arthritis of the left hip.

4. Entitlement to an initial compensable rating for status post right hip total hip replacement with scarring.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  



REPRESENTATION

Appellant represented by:	Emerson Carey, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, C.S., and N.S.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1973.  He died in April 2010.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

Although the appellant has not been formally notified of her acceptance as a substitute claimant, the file indicates that the RO has treated the appellant as a valid substitute.  The Board will consider the claims with the appellant substituted for the Veteran as the claimant.

This matter initially came before the Board in July 2015.  Then, it was remanded to provide the appellant with an opportunity to present testimony at a Board hearing.  Thereafter, the appellant and her children testified before the undersigned Veterans Law Judge in a January 2017 Travel Board hearing.  A transcript of this hearing is of record.  The case has been properly returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's right knee disability was not productive of actual or functional flexion limited to 30 degrees, actual or functional extension limited to 5 degrees, recurrent subluxation, lateral instability, ankylosis, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran's left knee disability was not productive of actual or functional flexion limited to 30 degrees, actual or functional extension limited to 5 degrees, recurrent subluxation, lateral instability, ankylosis, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.

3.  The Veteran's right hip disorder, status post total right hip replacement, was manifested by moderately severe residuals.  

4.  The Veteran's left hip disorder was manifested by pain on use  

5.  The Veteran's service-connected disorders rendered him unable to secure or follow substantially gainful employment.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2016).

2.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2016).

3.  The criteria for the assignment of a 50 percent evaluation, but not higher, for the service-connected right hip disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5054 (2016).

4.  The criteria for the assignment of a 10 percent evaluation, but not higher, for the service-connected left hip disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5261, 5262, 5263 (2016).

5.  The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The appellant is challenging the evaluation assigned in connection with the grant of service connection for left and right hip disorders.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson.  For the appellant's claims of entitlement to increased ratings for a bilateral knee disorder, VA's duty to notify was satisfied by a September 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded VA examinations prior to his death in October 2007 and February 2009.  Those examination reports fully addressed the rating criteria that are relevant to rating the disability in this case.  

Further, the Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

However since the appeal period before the Board is prior to April 2010, when the Veteran died, retroactive motion testing cannot be performed.  In addition, it is no longer possible to determine the Veteran's range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at 8, n.7.  In this case, those tests can simply not be conducted with respect to the period prior to May 30, 2014.

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.A.  Knees

The Veteran submitted a claim for increased compensation for his bilateral knee disorder on July 27, 2007.  

VA provided an examination for the knees in October 2007.  At that time, the Veteran reported weakness of the knees, severe stiffness, occasional swelling, occasional heat, occasional redness, giving way most of the time, constant lack of endurance, occasional locking, constant fatigability, and knee dislocation.  The Veteran described knee pain that would occur constantly.  

On examination, the right and left knees showed no sign of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  There was crepitus, bilaterally, but no genu recurvatum and locking pain.  Range of motion of the right and left knees showed flexion ending at 135 degrees with pain at the end.  Extension ended at zero degrees bilaterally, with no pain.  Examiner found that the left and right knees were additionally limited by pain, fatigue, and lack of endurance after repetitive use.  The knees were not additionally limited by weakness and incoordination.  Pain, fatigue, and lack of endurance additionally limited each joint by 10 degrees after repetitive use.  Regarding stability, anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus stability tests were all normal bilaterally.  

VA treatment records document frequent complaints of knee pain.  However, they do not otherwise provide insight into the severity of his disability.  

During the January 2017 hearing, the Veteran's son testified that the Veteran would need to sit with his legs straight out due to knee pain.  He also testified that the Veteran would not be able to sit down due to pressure on his knees when he rose again.  The son also testified that he witnessed a number of falls.  The Veteran would also make noises even while sitting due to the severe pain from his knees and hips.  

	Legal Principles

Veteran's bilateral knee disorder is rated under DC 5010, for traumatic arthritis.  The rater is directed to rate such conditions under degenerative arthritis, DC 5003.  Under that code, the rater will rate arthritis established by X-ray findings under the basis of limitation of motion under the appropriate diagnostic codes.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2016).  In the absence of limitation of motion, a 10 percent rating is assigned when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for the same manifestations with the added criteria of occasional incapacitating exacerbations.

Next, compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97.  A veteran who has arthritis and instability of the knee may be rated separately under DCs 5010 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

If a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98. In addition, a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion was considered. For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

In addition, separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004. 

Under DC 5260, a 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under DC 5260. 

Under DC 5261, a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.  The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II. 

Under DC 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.  

	Analysis 

For the entire appeal period, the Veteran was in receipt of 10 percent disability ratings for his knees.  After a thorough review of the record, the Board finds that increased ratings for the left and right knee disorders are not warranted.  

Here, the evidence doesn't show flexion limited to 30 degrees or less, even when considering functional loss.  See 38 C.F.R. § 4.71a, DC 5260.  Further, a higher disability rating under DC 5261 is not warranted.  The Veteran demonstrated full extension to zero degrees during the October 2007 examination.  Accordingly, a higher or separate disability rating under DC 5261 is not warranted.  

The Board also finds that DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5262 (impairment of the tibia and fibula) and DC 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran had any of these manifestations.  The Veteran did report giving way as a symptom during the 2007 examination.  However, all stability tests were normal at that time.  Additionally, although the Veteran reported locking, the evidence does not indicate dislocated semilunar cartilage with episodes of locking.  See DC 5258.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  However, increased ratings for the knee disorders are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms were supported by pathology consistent with the 10 percent rating assigned for the relevant appeal period.  In this regard, the Board observes that the Veteran's complaints of pain and limitations due to pain, and the appellant's reports thereof, are contemplated in the 10 percent presently assigned.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for these time periods.  Specifically, even when considering the effect of the Veteran's pain and other functional loss, he still demonstrated range of motion following repetitive use of flexion to well in excess of the degree required for a higher rating.  

Accordingly, the Board concludes that evaluations in excess of 10 percent for the left and right knees are not warranted for the entire appeal period.  There is no reasonable doubt to be resolved in this matter. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II.B.  Hips

The Veteran submitted a claim of entitlement to service connection for left and right hip disorders on July 27, 2007.  With his submission, he submitted a March 1999 letter from his private physician, who indicated that the Veteran had several problems medically.  The Veteran had a history of a right total hip replacement in 1997 and a significant need for a left total hip replacement, secondary to advanced arthritis.  July 1997 X-rays of the pelvis showed osteoarthritis of the hips, bilaterally.  

VA treatment records document frequent complaints of bilateral hip pain.  In July 2007, the Veteran presented at the VA medical center for treatment for intermittent shooting pain from the left anterior thigh to the knee, the onset of this pain beginning several months previously after the Veteran had received a hip injection for his osteoarthritis.  The Veteran would have pain with sitting and lying down, but not with standing.  His medication had not helped his pain.  The attending physician did note the Veteran's lumbar foraminal stenosis with probable nerve impingement.  The Veteran was assessed with lumbar radiculopathy, osteoarthritis of the left hip, and short left leg length discrepancy.  

In August 2007, the Veteran presented at the VA medical center for follow-up on left hip avascular necrosis.  At that time, the attending physician noted that the Veteran had a right hip replacement and that the Veteran had approval for outside surgery on his left hip.  

In February 2009, the Veteran presented for a VA examination for his bilateral hip condition.  The Veteran reported having sharp and cramping pain in the hips.  The pain could be elicited by physical activity, stress, and the winter.  It would be relieved by Tramadol and Gabapentin.  At the time of pain, the Veteran would not be able to function with or without medicine.  He reported weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He did not have heat, redness, or dislocation.  The Veteran described additional symptoms of joint popping with accompanying terrible pain.  He also would fall a lot when walking.  The examiner noted that the right hip had been replaced and that the left hip needed to be replaced.  The Veteran indicated that he was two one-half inches taller on one said.  For the right hip, the Veteran described painful motion.  The Veteran reported being unable to do physical work.  Standing and walking was always very painful, and the Veteran reported falling a lot.  There was pain when sitting and standing up.  

On examination, leg length from the anterior superior iliac spine to the medial malleolus is 97 cm on the right and 95 cm on the left.  For ambulation, the Veteran required a cane on account of his hip pain.  Range of motion testing showed right flexion ending at 90 degrees with pain at 90 degrees, extension ending at 30 degrees with pain at 30 degrees, adduction ending at 25 degrees with pain at 25 degrees, abduction ending at 45 degrees with pain at 45 degrees, external rotation ending at 40 degrees with pain at 40 degrees, and internal rotation ending at 40 degrees with pain at 20 degrees.  For the left hip, flexion ended at 125 degrees with pain at 125 degrees, extension ended at 30 degrees with pain at 30 degrees, adduction ended at 25 degrees with pain at 25 degrees, abduction ended at 45 degrees with pain at 45 degrees, external rotation ended at 60 degrees with no pain, and internal rotation ended at 40 degrees with no pain.  For both joints, joint function was additionally limited by pain after repetitive use, though the examiner indicated that there was no additional limitation in motion.  Bilateral joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination by repetitive use.  

In the diagnosis section, the examiner provided diagnoses of status post right hip total hip replacement with scarring and left hip degenerative joint disease.  Subjective factors were reported hip pain and stiffness.  Objective factors were surgical scarring, pain and limited range of motion during exercise, and left hip pain during range of motion exercise.  The examiner noted that the Veteran had difficulty standing for a long time, bending, and performing heavy lifting.  

The examiner opined that bilateral knee arthritis likely aggravated both hip disorders due to an abnormal gait and the Veteran shifting his weight to avoid pressure on the knee due to arthritis, causing excessive weight on the hip joints.  The examiner was unable to speculate about the degrees of aggravation caused by the knee arthritis.  

During the January 2017 hearing, the Veteran's son testified that the Veteran would need to sit with his legs straight out due to knee pain.  HE also testified that the Veteran would not be able to sit down due to pressure on his knees when he rose again.  The son also testified that he witnessed a number of falls.  The Veteran would also make noises even while sitting due to the severe pain from his knees and hips.  

	Legal Principles

Initially, the Board notes that the Veteran's bilateral hip disorder was originally granted service connection in the February 2009 rating decision on the basis that it was aggravated by the Veteran's service-connected bilateral knee arthritis.  When rating a disability that has been aggravated by a service-connected disability, the baseline and current levels of severity of the aggravated disability are to be determined under the rating schedule and the extent of aggravation is to be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b).  Therefore, in order to calculate the current rating that is warranted for the service-connected low back disability, the baseline level of the disability prior to its aggravation by the service-connected bilateral knee disability must be determined.

VA granted entitlement to service connection for status post total right hip replacement in a February 2009 rating decision, based on aggravation by the Veteran's bilateral knee arthritis.  The rating decision assigned a noncompensable rating based on baseline evaluation of 30 percent which was not aggravated beyond 30 percent by the Veteran's knee disorder.  Therefore, the 30 percent rating for the right hip was subtracted from the 30 percent pre-bilateral knee arthritis aggravation rating.  In the same rating decision, VA granted entitlement to service connection for degenerative arthritis of the left hip based on aggravation by the Veteran's bilateral knee arthritis.  The rating decision assigned a noncompensable rating based on baseline evaluation of 10 percent which was not aggravated beyond 10 percent by the Veteran's knee disorder.  Therefore, the 10 percent rating for the left hip was subtracted from the 10 percent pre-bilateral knee arthritis aggravation rating.  

However, the RO's determination regarding the baseline level of disability in left hip and right hip is problematic.  Some demonstration of the baseline disability is necessary in order to show an increase in severity. See 71 Fed. Reg. 52744-01.  If a physician determines that a service-connected condition has aggravated a nonservice-connected condition, it is reasonable to expect that the medical opinion would be based on evidence of the baseline and the current level of disability of the nonservice-connected condition. Id.  Here, the RO's determination on this question would suggest that there was no degree of aggravation.  In any event, the medical opinions on file do not clearly address the severity of the Veteran's bilateral hip disorder in sufficient detail to show when and to what extent aggravation occurred.  Therefore, as the record is not clear as to what the baseline of the Veteran's bilateral hip disability was prior to aggravation.  The Board will resolve reasonable doubt in the appellant's favor and find that noncompensable evaluations should be assigned for the baseline ratings.  In other words, the Board finds that the pre-existing level of disability for both disorders at issue is 0 percent. 

The Veteran's status post total right hip replacement is rated under DC 5054.  Under this code, a 100 percent rating is awarded for one year following implantation of prosthesis.  After one year following implantation of prosthesis, a 30 percent minimum rating is provided; a 50 percent rating is warranted where there are moderately severe residuals of weakness, pain, or limitation of motion; a 70 percent rating is warranted where there are markedly severe residual weakness, pain or limitation of motion; and a 90 percent rating is warranted where there is painful motion or weakness such as to require the use of crutches.

The terms "moderately severe" and "markedly severe" as used under DC 5054 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision. 38 C.F.R. § 4.6.

The Veteran's left hip was rated under DC 5010, for traumatic arthritis.  As noted above, the rater is directed to rate such conditions under degenerative arthritis, DC 5003.  As with the Veteran's knees, the Board will rated the Veteran's left hip under diagnostic codes relevant to limited motion of the knee joint.  In the event that the ratings under limitation of motion are noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 10 percent rating is assigned when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for the same manifestations with the added criteria of occasional incapacitating exacerbations.  Id.  

Limitation of motion of the hip is rated under 38 C.F.R. § 4.71a, DCs 5251, 5252, and 5253.  Under DC 5251, a 10 percent rating is warranted for extension of the hip limited to 5 degrees.  Under DC 5252, a 10 percent rating is warranted for flexion of the hip limited to 45 degrees; a 20 percent rating is warranted for flexion of the hip limited to 30 degrees; a 30 percent rating is warranted for flexion of the hip limited to 20 degrees; and a 40 percent rating is warranted for flexion of the hip limited to 10 degrees.  Under DC 5253, a 10 percent rating is warranted for limited rotation such that the individual cannot toe-out the affected leg more than 15 degrees; a 10 percent rating is also warranted for limited abduction such that the individual cannot cross the legs; and a 20 percent rating is warranted for limited abduction such that motion is lost beyond 10 degrees.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  

	Right Hip Analysis

After a thorough review of the record, the Board finds that the Veteran's right hip disorder, status post total hip replacement, has manifested as moderately severe pain for the entire appeal period.  In the February 2009 examination, the examiner noted that the Veteran's right hip disorder resulted in pain and stiffness.  The Veteran elaborated at that time by noting that he was unable to do anything during periods of pain.  These reports were consistently reported throughout the claim period prior to the Veteran's death.  After his death, the appellant and the Veteran's children credibly and consistently described the Veteran being in intense pain in his hips, to include his right hip specifically.  

Under DC 5054, a 50 percent rating is warranted where there are moderately severe residuals of weakness, pain, or limitation of motion.  Here, the Board finds that the Veteran's total right hip replacement results in moderately severe residuals of pain.  The Board does not make a finding that the Veteran's right hip residuals were markedly severe, as the evidence does not show that level of severity.  However, an increased rating of 50 percent is warranted.  

The Board again points out that the Veteran's pre-existing level of right hip disability is 0 percent, and so consequently no deduction of percentage should be made to the 50 percent rating the Board finds the Veteran was entitled to.



	Left Hip Analysis

The Board finds that an increased rating of 10 percent is warranted for the Veteran's service-connected left hip degenerative joint disease.  Initially, the Board notes that a compensable rating is not warranted under any of the diagnostic codes that rate limited motion of the hip.  On examination in February 2009, flexion ended at 125 degrees with pain at 125 degrees, extension ended at 30 degrees with pain at 30 degrees, adduction ended at 25 degrees with pain at 25 degrees, abduction ended at 45 degrees with pain at 45 degrees, external rotation ended at 60 degrees with no pain, and internal rotation ended at 40 degrees with no pain.  Even with consideration of painful motion and functional loss, the Board is unable to find that the Veteran's left hip disorder resulted in loss of motion that is compensable under DCs 5251, 5252, and 5253.  

A 10 percent rating is warranted, however, because the Veteran's arthritis of the left hip manifested as pain, and under DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Therefore, an increased rating of 10 percent is warranted. 

The Board again points out that the Veteran's pre-existing level of left hip disability is 0 percent, and so consequently no deduction of percentage should be made to the 10 percent rating the Board finds the Veteran was entitled to.


II.C. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hip and bilateral knee disorders were so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  The Veteran's primary symptoms of pain in each joint, with some findings of limitation in motion, are directly contemplated by the relevant diagnostic codes that rate those disabilities.  Further, higher ratings are warranted under the diagnostic codes rating the Veteran's knee and hip disorders, the higher ratings contemplating worse symptoms than those present during the appeal period.  For any level of functional loss attributable to the Veteran's disorders during the appeal period, the Board notes that there were corresponding criteria in the relevant diagnostic codes.  Therefore, the Board finds that the criteria reasonably describe the Veteran's disability level in and symptomatology, and the Veteran' disability was contemplated by the rating schedule and the assigned evaluations.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

III.  TDIU

A request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability. Id.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment. 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment. 38 C.F.R. § 4.16 (a).

For the entire appeal period, since July 27, 2007, the Veteran met the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  For the entire appeal, he was in receipt of the following ratings:  a 40 percent rating for degenerative disc disease of the lumbar spine; a 30 percent rating for bilateral pes planus; 10 percent ratings for arthritis of the bilateral knees; 10 percent ratings for bilateral ankle strains; a noncompensable rating for recurrent sebaceous cysts; a newly granted 50 percent rating for status post right hip total hip replacement; and now a 10 percent rating for degenerative arthritis of the left hip.  Prior to the Board's instant decision, wherein an initial 50 percent rating is granted for the Veteran's right hip, the Veteran was in receipt of an 80 percent combined rating with at least one of those ratings being rated as 40 percent or higher.  Therefore, for the entire appeal period, the Veteran met the schedular criteria for a TDIU.  38 C.F.R. § 4.16 (a).

The only remaining question is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board resolves reasonable doubt in the appellant's favor and finds that a TDIU is warranted.  

The Veteran submitted a claim for a TDIU in August 2007.  He cited to arthritis as the service-connected disability that prevented him from securing or following any substantially gainful occupation.  In a September 2007 completed VA Form 21-2192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's supervisor from his previous employer, Walmart, indicated that the Veteran last worked there in October 1997.  No information was provided as to the reason why the Veteran ceased employment there.  

VA treatment records document a June 2007 opinion from Dr. A.S., a staff physician with VA.  Dr. A.S. noted that the Veteran suffered from back and hip arthralgia related to his service-connected traumatic arthritis.  The right hip had been replaced, and his left hip had also deteriorated to the point that the Veteran needed additional hip replacement in that joint.  Dr. A.S. opined that, due to the Veteran's problem with traumatic arthritis, he was unemployable and would be permanently disabled.  

In an October 2007 VA examination for the Veteran's knees, bilateral pes planus, bilateral heel spurs, bilateral bunions, and bilateral foot degenerative joint disease, the examiner found that these conditions caused difficulty with standing and walking.  

In the January 2017 hearing, the appellant testified that the Veteran had last worked at Walmart, though she was unable to remember the year the Veteran ceased employment there.  The Board notes that the September 2007 VA Form 21-4192 shows that the Veteran ceased employment at Walmart in 1997.  The appellant and her children testified that the Veteran had been severely limited by pain from his knee and hip disorders, testifying further that he would suffer from extreme pain even while sedentary.  

The Board accords probative weight to the June 2007 opinion from Dr. A.S., who found that the Veteran's complications of traumatic arthritis in his hips, knees, and feet rendered the Veteran unemployable.  Corroborating this opinion, the Veteran consistently and credibly described severe symptoms related to his arthritic pain prior to his death.  These statements were consistently and credibly reiterated by the Veteran's family and the appellant in the January 2017 hearing, and they further showed that the Veteran would experience significant amounts of pain while sedentary.  Thus, the Board finds that that the Veteran's service-connected disorders rendered him unable to secure and follow substantially gainful employment.  As such, a TDIU is warranted.  







	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 10 percent for right knee arthritis is denied. 

A disability rating in excess of 10 percent for left knee arthritis is denied. 

A 50 percent disability rating, but no higher, for status post right hip total hip replacement is granted.

A 10 percent disability rating, but no higher, for degenerative arthritis of the left hip is granted.  

Entitlement to a TDIU is granted.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


